96DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

 Response to Amendment
	The amendments on 01/26/2022 have been entered.

Response to Arguments
	The 103 rejections on claims 1-3, and 8 have been withdrawn in light of claim amendments and based on response dated 01/26/2022, specifically pages 6 and 7.

Allowable Subject Matter
`	The claims 1-3, and 8 are allowed based on the arguments set forth in the Applicant’s Response to Office Action filed 01/26/2022, specifically pages 6 and 7.

In addition, the following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, the closest prior art Potin et al. (US 6,788,442) teaches 
	a display device (fig. 3, col. 5, lines 40-42 teaches a helmet viewfinder, the imager, which is not shown, comprises a screen for example the screen of a cathode-ray tube or a liquid crystal screen.  The screen may also be formed, for example, by a section of a bundle of optical fibers or a slide or the screen of a light intensifier tube.  An image having any surface is displayed on the screen 20 of the imager represented by its tangent plane.  The image provided by the imager may be plane, spherical or even have some other shape.  The paths of the light rays from  the screen 20 of the imager up to the user’s eye 3) comprising,
	a first optical unit (relay optic 29);
	a second optical unit (diffractive mirror 21) including a first diffraction element (21);
	a third optical unit (1st or 3rd lens in power group 22); and
	a fourth optical unit (mirror 1);
	a first (29) to fourth (1) optical units being provided along an optical path of image light (optical path shown in fig. 3) emitted from an image light generating device (screen of imager 20; col. 5, lines 59-60 teaches light rays emanating from the screen 20 of the imager), wherein
	in the optical path (optical path shown in fig. 3),
	a first intermediate image (second intermediate image 27) of the image light is formed between the first optical unit (29) and the third optical unit (1st or 3rd lens in power group 22),
	a pupil (pupillary image 24) is formed between the second optical unit (21) and the fourth optical unit (1),
	a second intermediate image (first intermediate image 25) of the image light is formed between the third optical unit (1st or 3rd lens in power group 22) and the fourth optical unit (1),
	an exit pupil (light converge on eye 3 shown in fig. 3) is formed on a side of the fourth optical unit (1) opposite to the third optical unit (1st or 3rd lens in power group 22),
	an optical system (as whole 22) configured to correct a ray shape of the image light (col. 5, lines 60-65 teaches affords collimation of the image finally perceived by the eye 3) is provided between the second optical unit (21) and the fourth optical unit (1),
	the first optical unit (29), the second optical unit (21), the third optical unit (1st or 3rd lens in power group 22), and the fourth optical unit (1) are disposed along one side of a curve of profile of a user (eye 3),
	when a direction away from the curve of profile of the user on the one side of the curve of profile of the user is defined as an outer side (side of the device which is the side not face the user is the outer side as shown in fig. 3) and a direction toward the curve of profile of the user on the one side of the curve of profile of the user is defined as an inner side (side of the device which is the side facing the user is the outer side as shown in fig. 3).
	However, regarding claim 1, the prior art Potin taken either singly or in combination fails to anticipate or fairly suggest a display device configured to have a fourth optical unit including a second diffraction element; prism member,
	the prism member is directly connected to a light incident surface side of the first diffraction element,
	the first optical unit includes a mirror downstream along the optical path from the first intermediate image, and 
	the prism member is thicker on the inner side than on the outer side, in combination with all other claim limitations of claim 1.
	With respect to claims 3 and 8, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding claim 2, the closest prior art Potin et al. (US 6,788,442) teaches 
	a display device (fig. 3; col. 5, lines 40-42 teaches a helmet viewfinder, the imager, which is not shown, comprises a screen for example the screen of a cathode-ray tube or a liquid crystal screen.  The screen may also be formed, for example, by a section of a bundle of optical fibers or a slide or the screen of a light intensifier tube.  An image having any surface is displayed on the screen 20 of the imager represented by its tangent plane.  The image provided by the imager may be plane, spherical or even have some other shape.  The paths of the light rays from the screen 20 of the imager up to the user’s eye 3) comprising,
	a first optical unit (relay optic 29) including a plurality of lenses (shown in fig. 3, 29 contains plurality of lenses);

	a second optical unit (diffractive mirror 21) including a first diffraction element (21);
	a third optical unit (1st or 3rd lens in power group 22); and
	a fourth optical unit (mirror 1);
	the first (29) to fourth optical units (1) being provided along an optical path of image light (optical path shown in figure 3) emitted from an image light generating device (screen of imager 20; col. 5, lines 59-60 teaches light rays emanating from the screen 20 of the imager), wherein 
	in the optical path (optical path shown in figure 3), a first intermediate image (second intermediate image 27) of the imaged light is formed between the third optical unit (1st or 3rd lens in power group 22), and a first lens (29) positioned closest to the image light generating device (screen of imager 20; col. 5, lines 59-60 teaches light rays emanating from the screen 20 of the imager) among the plurality of lenses in the first optical unit (29),
	a pupil (pupillary images 24) is formed between the second optical unit (21) and the fourth optical unit (1),
	a second intermediate image (first intermediate image 25) of the image light is formed between the third optical unit (1st or 3rd lens in power group 22) and the fourth optical unit (1),
	an exit pupil (light converge on eye 3 shown in fig. 3) is formed on a side of the fourth optical unit (1) opposite to the third optical unit (1st or 3rd lens in power group 22),
	an optical system (as whole 22) configured to correct a ray shape of the image light (col. 5, lines 60-65 teaches affords collimation of the image finally perceived by the eye 3) is provided between the second optical unit (21) and the fourth optical unit (1),
	the first optical unit (29), the second optical unit (21), the third optical unit (1st or 3rd lens in power group 22), and the fourth optical unit (1) are disposed along one side of a curve of profile of a user (eye 3),
	when a direction away from the curve of profile of the user on the one side of the curve of profile of the user is defined as an outer side (side of the device which is the side not face the user is the outer side as shown in fig. 3) and a direction toward the curve of the profile of the user on the one side of the curve of profile of the user is defined as an inner side (side of the device which is the side facing the user is the outer side as shown in fig. 3).
However, regarding claim 2, the prior art Potin taken either singly or in combination fails to anticipate or fairly suggest a display device configured to have a fourth optical unit including a second diffraction element; prism member,
	the prism member is directly connected to a light incident surface side of the first diffraction element,
	the first optical unit includes a mirror downstream along the optical path from the first intermediate image, and
	the prism member is thicker on the inner side than on the outer side, in combination with all other claim limitations of claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872